18-13648-smb            Doc 292    Filed 01/18/19 Entered 01/18/19 15:56:38                 Main Document
                                                 Pg 1 of 8


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Gary T. Holtzer
 Robert J. Lemons
 Kelly DiBlasi
 Matthew P. Goren

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :    Chapter 11
                                                                :
 WAYPOINT LEASING                                               :    Case No. 18-13648 (SMB)
 HOLDINGS LTD., et al.,                                         :
                                                                :    (Jointly Administered)
                   Debtors. 1                                   :
 ---------------------------------------------------------------x

                         NOTICE OF THE EXTENSION OF CERTAIN
                    DEADLINES UNDER THE BIDDING PROCEDURES ORDER

                     PLEASE TAKE NOTICE that on November 25, 2018, Waypoint Leasing

 Holdings Ltd. and certain of its subsidiaries and affiliates, as debtors and debtors in possession

 (collectively, the “Debtors”), each filed a voluntary petition for relief under chapter 11 of title 11

 of the United States Code (the “Chapter 11 Cases”) with the United States Bankruptcy Court for

 the Southern District of New York (the “Bankruptcy Court”).

                     PLEASE TAKE FURTHER NOTICE that on December 21, 2018, the

 Bankruptcy Court entered the Order Approving (A) Bidding Procedures, (B) Bid Protections,




 1
   A list of the Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
 identification number, is annexed hereto as Exhibit A.




 WEIL:\96883221\2\79984.0003
18-13648-smb            Doc 292     Filed 01/18/19 Entered 01/18/19 15:56:38                      Main Document
                                                  Pg 2 of 8


 (C) Form and Manner of Notice of Cure Costs, Auction, Sale Transaction, and Sale Hearing, and

 (D) Date for Auction, if Necessary, and Sale Hearing [ECF No. 159] (the “Bidding Procedures

 Order”) that established certain dates and deadlines in connection with the sale of substantially

 all of the Debtors’ assets (the “Bidding Procedures Deadlines”).

                     PLEASE TAKE FURTHER NOTICE that pursuant to the Bidding Procedures

 Order, the Debtors have agreed to extend the following Bidding Procedures Deadlines originally

 established by the Bidding Procedures Order, but only for Macquarie, 2 as the Successful Third

 Party Bidder, and the Requisite Lenders under the WAC Facilities for WAC 7 and WAC 8 who

 submitted PSAs to the Debtors: (i) the deadline for the Successful Third Party Bidder to elect to

 accept that the Conversion Condition has been met if Requisite Lenders collectively holding

 security interests in less than 110 aircraft submit a PSA, from January 18, 2019 at 5:00 p.m. (ET)

 to January 23, 2019 at 5:00 p.m. (ET), and (ii) the deadline for Requisite Lenders to submit credit

 bids if the Requisite Lenders under the PSA collectively hold security interests in less than 110

 aircraft and the Conversion Condition is not otherwise satisfied, from January 22, 2019 at 5:00

 p.m. (ET) to January 25, 2019 at 5:00 p.m. (ET).




 2
   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Bidding
 Procedures Order.


                                                           2
 WEIL:\96883221\2\79984.0003
18-13648-smb            Doc 292   Filed 01/18/19 Entered 01/18/19 15:56:38   Main Document
                                                Pg 3 of 8


                     PLEASE TAKE FURTHER NOTICE that the Debtors reserve their right to file

 any additional notices further modifying the Bidding Procedures Deadlines as may be permitted

 under the Bidding Procedures Order.

 Dated: New York, New York
        January 18, 2019

                                                /s/ Kelly DiBlasi
                                                WEIL, GOTSHAL & MANGES LLP
                                                767 Fifth Avenue
                                                New York, New York 10153
                                                Telephone: (212) 310-8000
                                                Facsimile: (212) 310-8007
                                                Gary T. Holtzer
                                                Robert J. Lemons
                                                Kelly DiBlasi
                                                Matthew P. Goren

                                                Attorneys for Debtors
                                                and Debtors in Possession




                                                 3
 WEIL:\96883221\2\79984.0003
18-13648-smb            Doc 292   Filed 01/18/19 Entered 01/18/19 15:56:38   Main Document
                                                Pg 4 of 8


                                             Exhibit A

                                              Debtors




 WEIL:\96883221\2\79984.0003
18-13648-smb            Doc 292   Filed 01/18/19 Entered 01/18/19 15:56:38     Main Document
                                                Pg 5 of 8


  Debtor                                 Last 4    Debtor                           Last 4
                                         Digits of                                  Digits of
                                         Tax ID                                     Tax ID
                                         Number                                     Number

  Waypoint Leasing Holdings Ltd.         2899      AE Helicopter (5) Limited        N/A

  Waypoint Leasing (Luxembourg)          7041      AE Helicopter (6) Limited        N/A
  S.à r.l.

  Waypoint Leasing (Ireland)             6600      MSN 31141 Trust                  N/A
  Limited

  Waypoint Asset Co 10 Limited           2503      MSN 31492 Trust                  N/A

  MSN 2826 Trust                         N/A       MSN 36458 Trust                  N/A

  MSN 2879 Trust                         N/A       MSN 760543 Trust                 N/A

  Waypoint Asset Co 11 Limited           3073      MSN 760551 Trust                 N/A

  MSN 2905 Trust                         N/A       MSN 760581 Trust                 N/A

  Waypoint Asset Co 12 Limited           0541      MSN 760628 Trust                 N/A

  MSN 20042 Trust                        N/A       MSN 760631 Trust                 N/A

  MSN 41202 Trust                        N/A       MSN 760682 Trust                 N/A

  MSN 920280 Trust                       N/A       MSN 920022 Trust                 N/A

  Waypoint Asset Co 1E Limited           6089      MSN 920062 Trust                 N/A

  Waypoint Asset Euro 1F Limited         7099      MSN 920125 Trust                 N/A

  MSN 20093 Trust                        N/A       MSN 9229 AS                      N/A

  Waypoint Asset Malta 1A Limited        2966      Waypoint Asset Co 3A Limited     6687

  Waypoint Leasing Singapore 1           2403      MSN 41371 Trust                  N/A
  Pte. Limited

  Waypoint Leasing UK 1A Limited         2226      Waypoint Asset Euro 1A Limited   9804

  Waypoint Asset Co 14 Limited           1585      MSN 4466 Trust                   N/A

  Waypoint Asset Co 15 Limited           1776      MSN 4469 Trust                   N/A




 WEIL:\96883221\2\79984.0003
18-13648-smb            Doc 292   Filed 01/18/19 Entered 01/18/19 15:56:38         Main Document
                                                Pg 6 of 8


  Debtor                                 Last 4    Debtor                              Last 4
                                         Digits of                                     Digits of
                                         Tax ID                                        Tax ID
                                         Number                                        Number

  Waypoint Asset Co 3 Limited            3471        MSN 6655 Trust                    N/A

  MSN 6658 Trust                         N/A         Waypoint Asset Funding 6 LLC      4964

  Waypoint 760626 Business Trust         N/A         Waypoint Asset Co 7 Limited       9689

  MSN 7152 Trust                         N/A         Waypoint Asset Euro 7A Limited    2406

  MSN 7172 Trust                         N/A         Waypoint Asset Co 8 Limited       2532

  Waypoint Asset Funding 3 LLC           4960        MSN 31041 Trust                   N/A

  Waypoint Asset Malta Ltd               5348        MSN 31203 Trust                   N/A

  Waypoint Leasing Labuan 3A             8120        MSN 31578 Trust                   N/A
  Limited

  Waypoint Leasing UK 3A Limited         0702        MSN 760617 Trust                  N/A

  Waypoint Asset Co 4 Limited            0301        MSN 760624 Trust                  N/A

  Waypoint Asset Co 5 Limited            7128        MSN 760626 Trust                  N/A

  MSN 1251 Trust                         N/A         MSN 760765 Trust                  N/A

  MSN 14786 Trust                        N/A         MSN 920063 Trust                  N/A

  MSN 2047 Trust                         N/A         MSN 920112 Trust                  N/A

  MSN 2057 Trust                         N/A         Waypoint 206 Trust                N/A

  Waypoint Asset Co 5B Limited           2242        Waypoint 407 Trust                N/A

  Waypoint Leasing UK 5A Limited         1970        Waypoint Asset Euro 1B Limited    3512

  Waypoint Asset Co 6 Limited            8790        Waypoint Asset Euro 1C Limited    1060

  MSN 31042 Trust                        N/A         MSN 20012 Trust                   N/A

  MSN 31295 Trust                        N/A         MSN 20022 Trust                   N/A

  MSN 31308 Trust                        N/A         MSN 20025 Trust                   N/A

  MSN 920119 Trust                       N/A         MSN 920113 Trust                  N/A

                                                 2
 WEIL:\96883221\2\79984.0003
18-13648-smb            Doc 292   Filed 01/18/19 Entered 01/18/19 15:56:38        Main Document
                                                Pg 7 of 8


  Debtor                                 Last 4    Debtor                             Last 4
                                         Digits of                                    Digits of
                                         Tax ID                                       Tax ID
                                         Number                                       Number

  Waypoint Asset Funding 8 LLC           4776        Waypoint Asset Co Germany        5557
                                                     Limited

  Waypoint Leasing UK 8A Limited         2906        MSN 31046 Trust                  N/A

  Waypoint Leasing US 8A LLC             8080        MSN 41511 Trust                  N/A

  Waypoint Asset Co 9 Limited            6340        MSN 760608 Trust                 N/A

  MSN 20052 Trust                        N/A         MSN 89007 Trust                  N/A

  MSN 31312 Trust                        N/A         MSN 920141 Trust                 N/A

  MSN 41329 Trust                        N/A         MSN 920152 Trust                 N/A

  MSN 760538 Trust                       N/A         MSN 920153 Trust                 N/A

  MSN 760539 Trust                       N/A         MSN 920273 Trust                 N/A

  MSN 760541 Trust                       N/A         MSN 920281 Trust                 N/A

  MSN 760542 Trust                       N/A         MSN 9205 Trust                   N/A

  Waypoint Asset Co 1B Limited           5795        MSN 9229 Trust                   N/A

  MSN 41272 Trust                        N/A         Waypoint Asset Co 1A Limited     1208

  Waypoint Asset Co 5A Limited           4148        Waypoint Leasing Labuan 1A       2299
                                                     Limited

  MSN 69052 Trust                        N/A         Waypoint Asset Co 1C Limited     0827

  Waypoint Asset Euro 9A Limited         2276        Waypoint Asset Co 1D Limited     7018

  Waypoint Asset Euro 1E Limited         6050        Waypoint Asset Co 1F Limited     6345

  Waypoint Leasing UK 9A Limited         5686        Waypoint Asset Co 1G Limited     6494

  Waypoint Asset Sterling 9A             1161        Waypoint Asset Co 1H Limited     7349
  Limited

  Waypoint Asset Company                 6861        Waypoint Asset Co 1J Limited     7729
  Number 1 (Ireland) Limited


                                                 3
 WEIL:\96883221\2\79984.0003
18-13648-smb            Doc 292   Filed 01/18/19 Entered 01/18/19 15:56:38     Main Document
                                                Pg 8 of 8


  Debtor                                 Last 4    Debtor                            Last 4
                                         Digits of                                   Digits of
                                         Tax ID                                      Tax ID
                                         Number                                      Number

  Waypoint Asset Euro 1D Limited         1360        MSN 20159 Trust                 N/A

  Waypoint Asset Co 1L Limited           2360        MSN 31431 Trust                 N/A

  Waypoint Asset Co 1M Limited           5855        MSN 760734 Trust                N/A

  Waypoint Asset Co 1N Limited           3701        MSN 920024 Trust                N/A

  Waypoint Asset Euro 1G Limited         4786        MSN 920030 Trust                N/A

  Waypoint Asset Funding 1 LLC           7392        Waypoint Asset Funding 2 LLC    7783

  Waypoint Leasing UK 1B Limited         0592        Waypoint Asset Co 1K Limited    2087

  Waypoint Leasing UK 1C Limited         0840        Waypoint Leasing Services LLC   8965

  Waypoint Asset Company                 7847        Waypoint Leasing (Luxembourg)   8928
  Number 2 (Ireland) Limited                         Euro S.à r.l.

  Waypoint 2916 Business Trust           N/A




                                                 4
 WEIL:\96883221\2\79984.0003
